Hon. George Ii. Cox               pion      No. ‘o-5025
    .State Health Officer                 : Commissioners’ Courts may expend
     Texas State Board of             .county funds for the purpose of col-
      Health                           letting   and disposing of garbage If
     Austin, Texas                     same Is .deemed by the Commissioners’
.                                      Courts to be in behalf of the public
                                       healthy and sanitation  of the county
    Dear Sir:                          ana 8’~related matter .
                  Your request for opinion has been received and care-
    fully    considered by this department.   We quote from your re-
    quest    as follows:
                   “The national Congress has appropriated              un-
            der the ‘provisions     of the Lanham Act, $300,0~0,000
            to provide funds to relieve ~local munlhipalItles
            from the financial      burdens occasioned        by large In-
            fluxes of population      caused by the establishment
            of Army camps, Naval. stations,         flying fields,      and
            war industries     ln and near these communities            for
            the construction      of communItyutIlItIes          and 40 pro-
            vide sanitation     for the protection       .of public health’.
            The admlnlstrat,I.on of these funds and the ‘superor-
            sion’ of construction     has been placed unde,r the
            Federal Works Agency, with reglonal            offic~es In Fort
            Worth,,Texas,    for the southwestern region.             The
            Texas State Department of Health has filed numer-
            ous applications     with the Federal Works Agency for
            allotment of funds for maintenance ana operation
            of sanitary’ projects      .collectlon.and      disposal .of
            garbage, sanitary pii privles~,~.proteotlon            of small
            water supplles,     atid supervisory      personnel.      To date,
            none of these projects       filed by the department for
            the foregoing    purposes has received the approval
            of the Federal Works Agency and had funds allotted                 ,:,
            to. .them. The Lanham Act provides,           among other
            things    that the funds appropriated          may be allotted
            to mun~clpalltles      and polItica       sub divisions,      ~
            provided the muuIcIpalItIes~ or the’ polltloal             sub.
            divisions   cannot provide the facillties~           wIthout. Im-
            posing a heavy financial        burden ‘upon themselves.
                  %ome uncertainty   a,t2a~
                                          doubts have. arisen as’to
            the legality ‘of counties partlclpatlng    rlnanclally’
I?on. George H. Cox, page 2      (C-5025)


     in ccntrlbutlng    to the financing of malnten-
     ;Lnce aa operation of emergency sanitation     pro-
     jects:     Ye shall ask you to give us advise, on the
     folloirslng questions:
           “4rticle 4418-f,Vernon’s Statutes, provides
     t&t It shall be ltidful for the State Department
     of health to accept donations and contributions
     to be expended In the interest  of public health
     and the enforcement of public health lass.    The
     commissioners court of any county shall have the
     authority to appropriate  and expend money from SL:e
     general revenues of Its county for and In behalf
     of public health and sanitation  within its coullty.
           “Question 1. Is It legal for a Contissloncrs’    I
     Court to expend noneys from Its general fund to
     provide for collection   and disposal  of garbage from
     persons living outside the limits of an Incorporat-
     ed city or town where the State Health Departmezf
     advises th;t failure   to do so is a menace to the
     health of the citizens   of such county?
            “Question 2. Under the sa&s article       above
     cited,   but keeping in mind the provisions      of .Sec-
     tion 52, article    3 of ths Constitution    of Texas,
     Is It lawful for the County Commissioners         Court
     to ejrend moneys from the General Punc of the
     county for the purpose of constructing       privies   on
     private property where the qtate Board of health
     advises sucl-. construction  is necessary.In     ihe Inter-
     ests of the public health of the citizens        of the
     county-?
             “The army, Navy, aid 4.r Corps have estab-
     llslied tzrilnln~ camps, air fields,       Zaval stations,
     ship bulling     yards, and other war Industries in
     more tila seventy-five       colnmunlties and seas     in the
     State of Texas.      Many of these areas formerly had
     sparse populations,      with only sufficient    community
     faciiltles    to accoauaodate normal populations.        T!.e
     influxes    of trainees,   war workers, nnd civilians       hi;
     thrown an excessive      burden upon ihese communities
     and areas sc tilat at the 2reser.t tlnie the facilitle.:
     are Inadequate and many of the cormaunltles have n:
     finances or credit *&Ith vhlch to provide relle:.
     Emergencies exist In raany areas.         It Is Imperative
     th.:tt they be relieved     at the etirllest  possible   ti*qe.
     Therefore , we shall ask you to give us an answer to
     the forec;oing questions at your earliest. convenI;nce.
           II. . . .”
Hon. George H. Cox, page 3          (0-5025)


             Article  4h18f,Vernon’s       Annotated Texas Civil   Statutes,
reads    in part as r0liObk9:
             ,I .. .  The commissioners court of any county
        shall have the authority to appropriate  and expend
        money from the general revenues of Its county for
        and In behalf of public health and sanitation  wlth-
        In the county.”
             Construing the above quoted portion        of the statute   we
said    In our opinion No. O-25808:
              “No detailed direction Is given as to how such
        general power shall be exercised but this matter is
        left largely within the discretion   of the commls-
        sloners’ court.”
          In opinion No. O-4725 of this department we held that
the Commissioners’ Court could expend funds from the general
fund of the county for the purpose of establishing    and support-
ing a prophylactic  unit if the court considered   same to be in
behalf of the public health,and sanitation   of the county.
           In answer to your first  question          It Is our opinion that
same should be answered In the affirmative            if the CornmIssIoners
Court deems the collection  and disposal   of         such garbage to be In
behalf of the public health and sanitation            of the county.
           Ue cannot categorically    answer your second question as
we do not have suffIcIent   facts before us.    However we think the
Commissioners1 Court would have authority to expend county funds
(from the general frcl of the county) for the pur,pose of bulld-
ing or providing pu llc t Ilets to relieve     a situation   affecting
the public health of the Eounty. However, we do not think the
Commissioners’ Court would be authorized to build private tol-
lets for the private use of private Individuals      as this would
amount to a gratuity which would be condemned by Section 52 of
Article  3 of our State Constitution.
             Trusting   that this    satisfactorily    answers your Inquiry,
we are
 APPROVED DEX 19, 1942                         Very truly yours
/s/ Gerald C. Mann                             ATTORNEY  GENWALOF TEXAS
ATTORNEY  GENERALOF TEXAS                      By /s/ Wm. J . Fanning
APPROVXJ3: OPINION COMMITTEE                   Wm. J. Fanning, Assistant
BY: RWF, CHAIRMAN
WJF:mp:wb